19 Cal. App. 2d 434 (1937)
JOHN W. MORGAN et. al., Respondents,
v.
BERTHA K. SOMERVELL et al., Defendants; BERTHA WALKER, Appellant.
Civ. No. 11265. 
California Court of Appeals. Second Appellate District, Division Two.  
March 5, 1937.
 Walter Gould Lincoln for Appellant.
 No appearance for Respondents.
 Wood, J.
 Plaintiffs' complaint is based upon a promissory note executed and delivered by appellant to plaintiffs' assignor. The promissory note was originally secured by a deed of trust on real property which was subject to a first mortgage. The first mortgage was foreclosed, the property sold and the time for redemption elapsed. The security for the note which is the subject of the present action became entirely valueless before the commencement of the action. The note was for the sum of $4,150, but before the commencement of the action only $1780.68 remained unpaid. Plaintiffs asked judgment for the last-mentioned sum and interest. Judgment was rendered in accordance with the prayer of the complaint.
 [1] Section 89 of the Code of Civil Procedure provides: "Municipal court shall have original jurisdiction of civil cases and proceedings as follows: (a) In all cases at law in *435 which the demand, exclusive of interest, or the value of the property in controversy, amounts to two thousand dollars or less, ..." The present action is a "case at law". The superior court was without jurisdiction to enter the judgment from which appeal is taken. (Williams Co. v. Superior Court, 97 Cal. App. 422 [275 P. 838].)
 The judgment is reversed.
 McComb, J., pro tem., and Crail, P. J., concurred.